


109 HR 6031 IH: September 11 Survivors Student Loan

U.S. House of Representatives
2006-09-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6031
		IN THE HOUSE OF REPRESENTATIVES
		
			September 6, 2006
			Mrs. McCarthy
			 introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To provide student loan forgiveness to the survivors of
		  victims of the terrorist attack on September 11, 2001.
	
	
		1.Short titleThis Act may be cited as the
			 September 11 Survivors Student Loan
			 Relief Act.
		2.Cancellation of
			 student loan indebtedness for survivors of victims of the September 11, 2001,
			 attacks
			(a)DefinitionsFor
			 purposes of this section:
				(1)Eligible public
			 servantThe term eligible public servant means an
			 individual who, as determined in accordance with regulations of the
			 Secretary—
					(A)served as a police
			 officer, firefighter, other safety or rescue personnel, or as a member of the
			 Armed Forces; and
					(B)died (or dies) or
			 became (or becomes) permanently and totally disabled due to injuries suffered
			 in the terrorist attack on September 11, 2001.
					(2)Eligible
			 victimThe term eligible victim means an individual
			 who, as determined in accordance with regulations of the Secretary, died (or
			 dies) or became (or becomes) permanently and totally disabled due to injuries
			 suffered in the terrorist attack on September 11, 2001.
				(3)Eligible
			 parentThe term eligible parent means the parent of
			 an eligible victim if—
					(A)the parent owes a
			 Federal student loan that is a consolidation loan that was used to repay a PLUS
			 loan incurred on behalf of such eligible victim; or
					(B)the parent owes a
			 Federal student loan that is a PLUS loan incurred on behalf of an eligible
			 victim.
					(4)SecretaryThe
			 term Secretary means the Secretary of Education.
				(5)Federal student
			 loanThe term Federal student loan means any loan
			 made, insured, or guaranteed under part B, D, or E of title IV of the
			 Higher Education Act of 1965.
				(b)Relief From
			 Indebtedness
				(1)In
			 generalThe Secretary shall provide for the discharge or
			 cancellation of—
					(A)the Federal
			 student loan indebtedness of the spouse of an eligible public servant, as
			 determined in accordance with regulations of the Secretary, including any
			 consolidation loan that was used jointly by the eligible public servant and his
			 or her spouse to repay the Federal student loans of the spouse and the eligible
			 public servant;
					(B)the portion
			 incurred on behalf of the eligible victim (other than an eligible public
			 servant), of a Federal student loan that is a consolidation loan that was used
			 jointly by the eligible victim and his or her spouse, as determined in
			 accordance with regulations of the Secretary, to repay the Federal student
			 loans of the eligible victim and his or her spouse;
					(C)the portion of the
			 consolidation loan indebtedness of an eligible parent that was incurred on
			 behalf of an eligible victim; and
					(D)the PLUS loan
			 indebtedness of an eligible parent that was incurred on behalf of an eligible
			 victim.
					(2)Method of
			 discharge or cancellationA loan required to be discharged or
			 canceled under paragraph (1) shall be discharged or canceled by the method used
			 under section 437(a), 455(a)(1), or 464(c)(1)(F) of the
			 Higher Education Act of 1965 (20
			 U.S.C. 1087(a), 1087e(a)(1), 1087dd(c)(1)(F)), whichever is applicable to such
			 loan.
				(c)Facilitation of
			 ClaimsThe Secretary shall—
				(1)establish
			 procedures for the filing of applications for discharge or cancellation under
			 this section by regulations that shall be prescribed and published within 90
			 days after the date of enactment of this Act and without regard to the
			 requirements of section 553 of title 5, United States Code; and
				(2)take such actions
			 as may be necessary to publicize the availability of discharge or cancellation
			 of Federal student loan indebtedness under this section.
				(d)Availability of
			 Funds for PaymentsFunds available for the purposes of making
			 payments to lenders in accordance with section 437(a) for the discharge of
			 indebtedness of deceased or disabled individuals shall be available for making
			 payments under section 437(a) to lenders of loans as required by this
			 section.
			(e)Applicable to
			 Outstanding DebtThe provisions of this section shall be applied
			 to discharge or cancel only Federal student loans (including consolidation
			 loans) on which amounts were owed on September 11, 2001. Nothing in this
			 section shall be construed to authorize any refunding of any repayment of a
			 loan.
			
